I think the presumption arising out of the ownership of this truck by appellant and from the fact that it carried his bottled drinks and was driven by his driver-salesman, plus the testimony that this employee on this trip tried to sell Grapette to at least two customers, was sufficient to entitle appellees to have the question of liability submitted to the jury. See Mullins v. Ritchie Grocer Co., 183 Ark. 218, 35 S.W.2d 1010; Casteel v. Yantis-Harper Tire Co., 183 Ark. 912,39 S.W.2d 306; Boehmer v. Short, 184 Ark. 672, 43 S.W.2d 541; Ball, et al., v. Hail, et al., 196 Ark. 491, 118 S.W.2d 668; Lion Oil Refining Co. v. Smith, 199 Ark. 397,133 S.W.2d 835. I am authorized to say that Mr. Justice ROBINS concurs in this opinion.